— Per Curiam.
Respondent was admitted to practice by this Court in 2004. He maintained an office for the practice of law in New Jersey, where he was admitted to the bar in 1995.
By order dated January 7, 2013, the Supreme Court of New *932Jersey disbarred respondent upon his consent for misappropriating client trust funds. Petitioner now moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19) as a result of respondent’s disbarment in New Jersey. Respondent has not replied or otherwise appeared in response to the motion.
We grant petitioner’s motion and we further conclude that, under the circumstances presented and in the interest of justice, respondent should be disbarred in this state.
Rose, J.P., Stein, McCarthy and Garry, JJ, concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).